

117 HR 3505 IH: To amend the Internal Revenue Code of 1986 to allow a refundable tax credit against income tax for certain healthcare professionals.
U.S. House of Representatives
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3505IN THE HOUSE OF REPRESENTATIVESMay 25, 2021Mr. Higgins of New York introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow a refundable tax credit against income tax for certain healthcare professionals.1.Credit for certain healthcare professionals(a)In generalSection 36A of the Internal Revenue Code of 1986 is amended to read as follows:36ACredit for certain healthcare professionals(a)Allowance of creditIn the case of an individual who is a healthcare professional with respect to the taxable year, there shall be allowed a credit of $5,000 against the tax imposed by this subtitle for such taxable year.(b)Healthcare professional definedFor purposes of this section, the term healthcare professional means, with respect to any taxable year, any individual who, at any time during such taxable year, is—(1)a practitioner, as such term is defined in section 1842(b)(18)(C) of the Social Security Act (42 U.S.C. 1395u(b)(18)(C)),(2)a certified nursing assistant,(3)a licensed practical nurse or registered professional nurse, or(4)a home health aide..(b)Effective dateThe amendments made by this Act shall apply to taxable years beginning after December 31, 2020.(c)Conforming amendments(1)Section 6211(b)(4)(A) of the Internal Revenue Code of 1986 is amended by inserting , 36A after 36.(2)Section 1324(b)(2) of title 31, United States Code, is amended by inserting , 36A after , 36.(3)The table of section for subpart C of part IV of subchapter A of chapter 1 such Code is amended by amending the item relating to section 36A to read as follows:36A. Credit for certain healthcare professionals..